Citation Nr: 0004186	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for arthritis of the left 
fifth finger, to include as secondary to the service-
connected residuals of a laceration of the fifth finger of 
the left hand, to include a scar and vascular insufficiency.

Entitlement to service connection for a left eye disorder, to 
include retinitis pigmentosa.

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a laceration of the fifth finger of 
the left hand, to include a scar and vascular insufficiency.

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1970.

Issues in this case came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, granted 
service connection and a noncompensable evaluation for 
residuals of a laceration of the fifth finger of the left 
hand, to include a scar and vascular insufficiency, and 
denied service connection for a left eye disorder, to include 
retinitis pigmentosa.  The June 1993 decision also denied 
service connection for bilateral hearing loss.  In a rating 
action in January 1997, the RO increased the evaluation for 
the veteran's service-connected residuals of a laceration of 
the fifth finger of the left hand to 10 percent.  The RO also 
granted service connection and a noncompensable evaluation 
for bilateral hearing loss, and denied service connection for 
arthritis of the fifth finger of the left hand.

Issues in this case were previously Remanded in October 1995 
and May 1998.

On March 18, 1998, a hearing was held before C.W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).

The issue of entitlement to service connection for a left eye 
disorder, to include retinitis pigmentosa, will also be 
addressed in the Remand immediately following this decision.


FINDINGS OF FACT

1.  The claim for service connection for arthritis of the 
left fifth finger, to include as secondary to the service-
connected residuals of a laceration of the fifth finger of 
the left hand, to include a scar and vascular insufficiency, 
is not accompanied by any medical evidence to support the 
claim.

2.  The claim for service connection for arthritis of the 
left fifth finger, to include as secondary to the service-
connected residuals of a laceration of the fifth finger of 
the left hand, to include a scar and vascular insufficiency, 
is not plausible.

3.  The claim for service connection for a left eye disorder, 
to include retinitis pigmentosa, is accompanied by medical 
evidence to support the claim.

4.  The claim for service connection for a left eye disorder, 
to include retinitis pigmentosa, is plausible.

5.  The veteran's service-connected residuals of a laceration 
of the fifth finger of the left hand, to include a scar and 
vascular insufficiency, are not manifested by swelling, skin 
discoloration, tissue loss, hyperhidrosis, x-ray 
abnormalities, or significant functional impairment, and any 
scarring is not shown to be poorly nourished or tender and 
painful upon objective demonstration.

6.  The veteran has Level I hearing in the right ear, and 
Level II hearing in the left ear.

CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of the 
left fifth finger, to include as secondary to the service-
connected residuals of a laceration of the fifth finger of 
the left hand, to include a scar and vascular insufficiency, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a left eye disorder, 
to include retinitis pigmentosa is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a higher evaluation for service-
connected residuals of a laceration of the fifth finger of 
the left hand, to include a scar and vascular insufficiency, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.3, Diagnostic Codes 5227, 7122, 
7803, 7804, 7805.

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that no 
abnormalities were found in the veteran's eyes, left fifth 
finger, or hearing during an entrance examination in February 
1966.  The veteran received treatment for pain in an 
unspecified finger and hand in May and June 1966.  Records 
also show that the veteran was treated for a laceration on 
his forehead in October 1966.  The veteran was later treated 
for a 


laceration on the fifth finger of his left hand in October 
1968.  The report of the veteran's separation examination 
dated in November 1969 noted a small retinitis pigmentosa, 
medial left eye.  No other defects or diagnoses were noted on 
the November 1969 separation examination report.

A report of a private audiological examination, dated in 
September 1990 and received in November 1996, noted the 
following data:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
N/A
105
LEFT
10
5
15
N/A
60

A VA eye examination report dated in August 1992 found that 
the veteran had a small chorioretinal scar in the left eye.  
No other abnormalities were noted in the left eye, and the 
diagnoses given were of presbyopia correctable to 20/20, with 
no evidence of active ocular pathology.

A VA examination of the veteran's left hand in August 1992 
found that the veteran had a 9.5 centimeter scar extending 
from the ulnar aspect across the proximal phalanx to the 
medial aspect of the left fifth finger.  The scar was not 
tender, and there was no apparent deformity, swelling, or 
tenderness of the finger.  Range of motion was described as 
flexion 65 degrees, and extension 0 degrees.  Flexion in the 
proximal interphalangeal joint was 80 degrees and extension 0 
degrees, with flexion in the distal interphalangeal joint 45 
degrees and extension 0 degrees.  The veteran was able to 
grasp objects with the left hand, and there was slight 
hypoesthesia of the scar tissue on the left fifth finger.  
Grip strength of the left hand was 60 pounds of force, 
compared to 120 pounds in the right hand.  The diagnosis 
given was of status post laceration of the left fifth finger.  


A VA audiological evaluation in September 1992 showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
60
105
55
LEFT
15
15
55
65
38

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 96 percent in the left ear.

During a Board hearing in April 1994, the veteran testified 
that he had problems with the fifth finger on his left hand 
when it was exposed to cold temperatures.  The veteran stated 
that the finger became white, and that he had pain, 
stiffness, and a loss of feeling in the finger.  The veteran 
also testified that the problems with his fifth finger 
occasionally caused problems in his job, including difficulty 
in typing.  

A VA examination of the veteran's left hand in April 1996 
found no evidence of swelling or skin discoloration.  The 
veteran had a well-healed surgical superficial scar 
throughout the medial aspect of the proximal interphalangeal 
region to the lateral aspect of the middle phalangeal region 
of the palmar side of the finger measuring two inches.  Some 
localized tenderness and stiffness was noted in the area of 
the proximal interphalangeal joint and distal interphalangeal 
joint of the fifth finger, with slight hypertrophic changes 
noted in the proximal interphalangeal joint.  The examiner 
found radial artery pulsation to be unremarkable, and slight 
coldness to the touch was noted in the fifth finger of the 
left hand, as compared to the right hand.  Painless active 
range of motion of the fifth finger was 0-85 degrees flexion 
and extension of the metacarpophalangeal joint, 0-70 degrees 
in the proximal interphalangeal joint, and 0-50 degrees in 
the distal interphalangeal joint.  Hand grip power was 
assessed as 55 pounds, compared to 115 pounds in the right 
hand, the veteran's dominant side.  Pinching strength was 4/5 
between the thumb and fifth finger.  Sensation to pinprick 
was noted to be unremarkable, with the exception of slightly 
diminished sensation over the surgical suture region of the 
fifth finger.  The assessment given was of residuals from a 
laceration injury to the left fifth finger, and to rule out 
segmental Raynaud's phenomenon in the fingers of the left 
hand.

A VA x-ray of the veteran's left hand in April 1996 showed 
normal intrinsic skeletal structures, with no abnormalities 
noted concerning the fifth finger.

A VA examination report, dated later in April 1996, noted 
that a pulse could be detected both laterally and medially, 
in apparent reference to the fifth finger on the left hand.  
The skin was normal, with full flexibility of the finger and 
normal capillary filling time in the nail bed of the left 
fifth finger.  Skin temperature was normal, and no 
parasthesias was noted.  The diagnosis given was of status 
post traumatic injury to the left fifth finger, with mild 
vascular insufficiency, described as stable.

The report of a VA examination dated in April 1996 shows that 
the veteran was found to have mixed hearing loss in the right 
ear, and mild sensorineural hearing loss in the left ear.

A VA audiological examination in April 1996 showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
55
105
58
LEFT
10
25
65
60
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

A VA opinion in July 1996 stated that the veteran's hearing 
loss may be due to a head injury sustained in 1968.  A 
subsequent VA opinion in October 1996 noted a history of 
military acoustic trauma, and bilateral sensorineural hearing 
loss, described as worse in the right ear.

VA treatment records dated in October 1996 noted the 
veteran's complaints of cold intolerance in the fifth finger.  
The veteran had normal sensation in the fifth finger, with 
good capillary refill.  The tendons in the fifth finger were 
described as normal, and the impression given was of nerve 
compression syndrome or a vasculitic condition.

A VA electromyographic examination and nerve conduction study 
in November 1996 found that testing of the ulnar nerve on the 
left side showed no significant abnormalities except 
suspected early ulnar neuropathy.

A VA report dated in October 1996 noted that the veteran had 
mild peripheral vascular disease, with a difference in upper 
arm blood pressure.  The examiner also stated that pressures 
in the fingers were equal, and that he doubted that the 
difference in pressures would cause the problems cited by the 
veteran. 

A letter from a friend of the veteran, received in November 
1996, stated that he had known the veteran both prior to and 
after service.  The veteran's friend further stated that 
after service, the veteran complained of hearing loss and a 
loss of sensation in the fifth finger of his left hand.  It 
was also noted that the veteran's finger would turn white and 
ache when exposed to cold temperatures.

VA treatment records dated in November 1996 noted the 
veteran's complaints of numbness and pain in the left hand, 
and the impression that he had mild left ulnar nerve 
compression.

A VA opinion in December 1996 stated that the veteran's 
discharge examination revealed a bilateral, moderately severe 
sensorineural hearing loss in the higher tones.

VA treatment records dated in January 1997 show that the 
veteran was given steroid injections for symptoms in his left 
fifth finger.  A notation in the record states that the 
veteran possibly had vasospastic disorder.

VA treatment records show that the veteran continued to be 
treated for symptoms related to his left fifth finger between 
February and December 1997.

VA optometry records dated in August 1997 noted that the 
veteran had clogged meib glands in both eyes.  The record 
also noted "chorioretinal atrophy c [with] pigment."

VA records show that the veteran received treatment for 
hearing loss in November 1997, and an audiological evaluation 
in February 1998.  The February 1998 evaluation found the 
following data:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
45
105
51
LEFT
15
25
60
60
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.

During a hearing before a Member of the Board in March 1998, 
the veteran testified to essentially the same symptoms and 
complaints concerning the fifth finger of his left hand as he 
had previously given in a Board hearing in April 1994.  The 
veteran also testified that he had problems making a fist and 
grasping objects in conjunction with the disability in the 
fifth finger of his left hand.  The veteran stated that he 
believed that he had arthritis in his left hand, and that he 
had trouble using it to perform ordinary tasks.  The scar on 
the fifth finger was described by the veteran as completely 
healed, although sometimes painful after exposure to cold 
temperatures.  Regarding the veteran's hearing loss, he 
testified that he had problems understanding speech at times 
and that hearing aids had been recommended for this problem.  
The veteran further testified that his hearing loss sometimes 
caused problems with his job.  Concerning the veteran's 
claimed left eye disorder, he testified that he had sustained 
a laceration on his face requiring 12 stitches while he was 
in service.  The veteran stated that he had pain and blurred 
vision after this incident.  According to the veteran's 
testimony, he had had occasional problems with his eye since 
service, and had possibly been diagnosed with a detached 
retina.

VA treatment records dated in August 1998 noted symptoms 
described as vague asthenopia, with chorioretinal scarring in 
the left eye. 

A VA examination in September 1998 found a two inch healed 
scar, extending from the ulnar aspect of the third phalanx of 
the left fifth finger to the median aspect and down to the 
medial side of the second phalanx.  The scar was described as 
very faint and not tender to the touch.  No deformity, 
swelling, or tenderness on palpation was noted in the finger.  
There was no apparent skin discoloration with changing of 
position or movement of the left fingers.  Active range of 
motion of the metacarpal phalangeal joint was extension full 
to 0 degrees, flexion to 70 degrees.  Active range of motion 
of the proximal interphalangeal joint was extension to 0 
degrees, flexion to 70 degrees, and active range of motion of 
the distal interphalangeal joint was extension full to 0 
degrees, flexion to 50 degrees.  Strength in the finger for 
flexor muscles was in the fair plus to good minus range, and 
finger extensors were fair plus to good minus.  The veteran 
was noted to be able to use the left fifth finger for 
activities of daily living, and grip strength in the left 
hand was assessed as good minus.  Sensation to light touch in 
the left digits was normal, with the exception of slightly 
diminished sensation over the surgical scar.  Peripheral 
pulses were normal in the left arm and equal to the right, 
and flexibility of the fingers was normal.  Capillary fill 
time was found to be normal in the nail beds of the fingers.  
The skin around the veteran's scar appeared to be normal when 
compared to other areas, and the skin temperature of the left 
fingers, as compared to the right, was normal.  Mild, 
localized tenderness on palpation of the proximal 
interphalangeal and distal phalangeal joints of the fingers 
was also noted.  The examiner gave his opinion that the 
veteran had residual, status post traumatic injury to the 
left fifth finger with no significant functional impairment.  
The examiner also stated that he did not find any apparent 
vascular impairment during the examination.

An x-ray in September 1998 did not reveal any abnormalities 
concerning the veteran's fifth finger of the left hand.

A VA examination of the veteran's arteries and veins in 
September 1998 noted that peripheral pulses on the upper 
extremities were normal.  Skin color was described as pink 
with a normal temperature, and no cyanosis was found.  The 
examiner did note a slight limitation of motion on flexion in 
the fifth finger of the right hand, in apparent reference to 
the veteran's left fifth finger disability.  The diagnoses 
given were of possible vasospastic syndrome, and a mild 
sensory change in the ulnar nerve, with a verbal report of 
normal vascular circulation in both hands.  The examiner also 
stated that he did not find any evidence of ulceration or 
skin changes at the time of the examination, but noted the 
veteran's subjective complaints of pain on exposure to cold.  

An addendum dated later in September 1998 noted that a 
Doppler study done on the upper extremities indicated finger 
pressures were within two millimeters between the left and 
right digits.  There were normal Adson and thoracic 
maneuvers.  The impression given was that the study was 
negative for Raynaud's disease or vascular involvement.

A VA audiological examination in September 1998 found the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
105
53
LEFT
15
30
60
60
41

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.


Analysis

Service Connection Claims
Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. § 1110.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary 
assertion is inherently incredible.  King v. Brown, 5 Vet. 
App. 19 (1993).  Nevertheless, a claimant does not meet his 
burden by merely presenting lay testimony, including his own, 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. at 610-11 (1992).

Entitlement to service connection for arthritis of the left 
fifth finger

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection may also 
be established when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent or more within 1 
year from the date of separation from service, such disease 
will be subject to presumptive service connection.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The veteran has submitted medical evidence which is 
indicative of arthritis in his left fifth finger.  A VA 
examination in April 1996 noted slight hypertrophic changes 
in the proximal interphalangeal joint upon physical 
examination of the veteran's left fifth finger.  

However, the veteran has not submitted any medical evidence 
showing that arthritis in his left fifth finger developed 
during service, or to a compensable degree within one year of 
discharge from service.  The record shows that the veteran 
was treated for a laceration on his left fifth finger in 
October 1968, but there is no mention of any diagnosis or 
treatment for arthritis.  Nor is there any medical evidence 
that the veteran had arthritis in his left fifth finger to a 
compensable degree within one year of his separation from 
service.  Therefore, presumptive service connection does not 
apply.  The veteran has not submitted any medical evidence 
that would provide a nexus between any current arthritis in 
his left fifth finger and an injury or disease incurred 
during service.  Therefore, there is no medical nexus 
evidence which would meet the requirements for a well-
grounded claim on the basis of direct service connection.

Regarding service connection for arthritis in the left fifth 
finger as secondary to his service-connected residuals of a 
laceration of the fifth finger, the veteran has not submitted 
any medical evidence of a nexus between his service connected 
disability and any arthritis in the fifth finger.  There is 
no medical evidence that the veteran's service-connected left 
fifth finger disability caused, aggravated, or is otherwise 
connected to any arthritis noted, as required for a well-
grounded claim on this basis.

The veteran has testified that he believes that he has 
arthritis in his left fifth finger which is related to 
service, or his service-connected fifth finger disability.  
Although the veteran's statements and testimony must be 
accepted as true for determining whether his claim is well 
grounded, his opinion that he has arthritis which is related 
to service, or is otherwise related to his service-connected 
left fifth finger disability, is entitled to no probative 
weight because as a layperson, he is not competent to offer 
such an opinion.  Espiritu.  Medical evidence regarding 
medical diagnosis and etiology is required.  In this case, 
there is no medical evidence showing that any current 
arthritis is related to service, or to the veteran's service-
connected disability in the left fifth finger.  Without such 
evidence, the claim is not plausible and so must be denied as 
not well grounded.

Entitlement to service connection for a left eye disorder to 
include retinitis pigmentosa 

The veteran has submitted evidence of a current diagnosis 
concerning his left eye.  VA treatment records dated in 
August 1998 noted chorioretinal scarring in the left eye, 
along with symptoms described as vague asthenopia.  Other VA 
treatment records dated in August 1997 noted "chorioretinal 
atrophy c [with] pigment" in the left eye.  There is also 
evidence of a left eye disorder in service.  The report of 
the veteran's separation examination in November 1969 noted a 
small retinitis pigmentosa in the medial left eye.

Given the above evidence, the Board finds that the veteran 
has presented a well-grounded claim for service connection 
for a left eye disorder.  The evidence of record shows that 
the veteran had retinitis pigmentosa in the left eye while in 
service, and the August 1997 VA treatment report noted that 
the veteran currently has chorioretinal atrophy with some 
involvement of the pigment.  The statement in the August 1997 
VA treatment record is sufficient to establish a nexus 
between the veteran's current left eye disorder and the 
disorder noted in service.  The claim is plausible and is 
therefore well grounded.

Claims for a Higher Evaluation

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).

When regulations concerning entitlement to a higher rating 
are changed during the course of a pending claim, the veteran 
is entitled to a decision on his claim under the criteria 
which are most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  The use of staged ratings will be 
considered in this decision.  The statement of the case and 
supplemental statements of the case have adequately informed 
the veteran of the pertinent laws and regulations as well as 
the rationale for the RO's action.

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a laceration of the fifth finger of 
the left hand, to include a scar and vascular insufficiency

The Board notes that the veteran's claim relating to his 
service-connected residuals of a laceration of the fifth 
finger of the left hand was filed prior to August 1998, when 
the rating criteria for cold injury residuals were revised.  
Therefore, under Karnas v. Derwinski the veteran is entitled 
to consideration under the criteria in effect both before and 
after August 1998, and a decision which reflects the criteria 
most favorable to him.

The RO has rated the veteran's service-connected fifth finger 
injury as analogous to a cold injury residual.  Under the old 
criteria for such an injury, the following provisions apply:  
Frostbite of the hands, rated as analogous to residuals of 
frozen feet, with loss of toes, or parts, and persistent 
severe symptoms, unilateral, warrants a 30 percent rating.  
With persistent moderate swelling, tenderness, redness, etc., 
unilateral, a 20 percent rating is assigned.  With mild 
symptoms, chilblains, unilateral, a 10 percent rating is 
assigned.  38 C.F.R. Part 4, Diagnostic Code 7122 (in effect 
prior to August 13, 1998).

Under the new criteria for cold injury residuals, arthralgia 
or other pain, numbness, or cold sensitivity, plus two or 
more of the following:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, X-
ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts warrants a 30 
percent evaluation.  With arthralgia or other pain, numbness, 
or cold sensitivity, plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts a 20 percent 
rating is assigned.  With arthralgia or other pain, numbness, 
or cold sensitivity, a 10 percent rating is granted.  38 
C.F.R. Part 4, Diagnostic Code 7122 (in effect beginning 
August 13, 1998).

Considering the criteria under Diagnostic Code 7122 for cold 
injury residuals, the evidence of record does not indicate 
that a higher evaluation is warranted under the old or new 
criteria.  A VA examination in September 1998 did not find 
any swelling, and no apparent skin discoloration was noted 
which would warrant a higher evaluation under the old 
criteria.  The veteran has also complained of pain and cold 
sensitivity in his left fifth finger.  However, there is no 
evidence of accompanying tissue loss, hyperhidrosis, or x-ray 
abnormalities.  Capillary fill time was found to be normal in 
the nail of the left fifth finger, with no color changes 
noted.  Therefore, a higher evaluation under the new criteria 
for cold injury residuals is not indicated by the evidence of 
record.  The Board notes that previous examinations also did 
not reveal symptoms which would warrant a higher evaluation 
under the old or new criteria of Diagnostic Code 7122.

Separate disability ratings may be warranted for disability 
due to scars, pursuant to the Court's holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Scars which are superficial 
and poorly nourished, with repeated ulceration, and 
superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  The 10 
percent rating will be assigned when the requirements are 
met, even though the location may be on the tip of the finger 
or toe, and the rating may exceed the amputation value for 
the limited involvement.  Other scars are rated on the degree 
of limitation of function of the affected part.  38 C.F.R. 
Part 4, Codes 7803, 7804, 7805 (1999). 

The evidence shows that the scar on the veteran's left fifth 
finger is well healed, and there is no evidence that it 
produces any functional impairment whatsoever.  Additionally, 
the veteran's left fifth finger scar has not been shown to be 
tender or painful on objective demonstration.  The veteran 
testified during his March 1998 Board hearing that the scar 
sometimes became painful after exposure to the cold.  
However, the record does not contain any objective evidence 
of pain caused by the scar.  Accordingly, a separate rating 
for the scar on the veteran's left fifth finger is not 
warranted.  

The Diagnostic Code for rating disability, other than 
amputation, in the fifth finger as an individual finger is 
under Code 5227.  Diagnostic Code 5227 states that ankylosis 
of the finger will be rated as noncompensable in the minor 
extremity.  The Board notes that there is no evidence of 
ankylosis in the left fifth finger that would come under 
Diagnostic Code 5227, and that the rating schedule does not 
provide for a higher evaluation on this basis.

The veteran has stated that he has functional impairment due 
to his service-connected left fifth finger disability.  The 
Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that a September 1998 VA examination of the 
veteran's arteries and veins noted slight limitation of 
motion on flexion in the fifth finger of the right hand, in 
apparent reference to the left fifth finger disability.  
However, another VA examination in September 1998, which 
focused more completely on range of motion and functional 
ability, found that the veteran was able to use his left 
fifth finger for the activities of daily living, and the 
examiner stated that there was no significant functional 
impairment.  The record does not contain other medical 
evidence showing that the veteran does suffer significant 
functional impairment due to his service-connected left fifth 
finger disability, or that he previously suffered functional 
impairment that would make the use of staged ratings under 
Fenderson proper.  A higher evaluation on this basis is 
therefore not warranted.  

The Board also notes that the veteran testified in his March 
1998 Board hearing that his service-connected left fifth 
finger disability sometimes caused problems with his job, in 
conjunction with his request that extraschedular 
consideration be given to his claim for a higher evaluation.  
However, the veteran has not submitted any evidence of 
frequent hospitalization or marked interference with 
employment that would warrant consideration on an 
extraschedular basis.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against a higher evaluation for the 
service-connected disability and that, therefore, the 
provisions of § 5107(b) are not applicable.

Entitlement to a compensable rating for bilateral hearing 
loss

The Board notes that the veteran's claim relating to his 
bilateral hearing loss was filed prior to June 10, 1999, when 
the rating criteria for hearing impairment were revised.  
Therefore, under Karnas v. Derwinski the veteran is entitled 
to consideration under the criteria in effect both before, 
and after June 10, 1999, and a decision which reflects the 
criteria most favorable to him.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.  

Under the criteria for hearing loss in effect both before and 
beginning June 10, 1999, a zero percent rating is assigned 
for bilateral defective hearing where the pure tone threshold 
average in one ear is 53 decibels with speech recognition 
ability of 94 percent correct (Level I), and in the other ear 
the pure tone threshold average is 41 decibels, with speech 
recognition ability of 90 percent correct (Level II).  
38 C.F.R. § 4.85, Diagnostic Code 6100 (criteria in effect 
both before and beginning June 10, 1999).

The most recent audiological examination of the veteran's 
hearing was in September 1998.  The September 1998 
audiological findings show that the veteran is assessed as 
having Level I hearing in the right ear, and Level II hearing 
in the left ear, which warrants a noncompensable rating under 
38 C.F.R. § 4.85, Code 6100 (criteria in effect both before 
and beginning June 10, 1999).  The Board notes that VA 
examinations of the veteran's hearing in September 1992, 
April 1996, and February 1998 do not reveal hearing loss 
greater than that recorded in September 1998.  Therefore, the 
September 1992, April 1996, and February 1998 examination 
findings do not indicate a basis upon which a compensable 
rating could be granted through the use of staged ratings 
under Fenderson.  The Board finds that the evidence does not 
warrant a compensable evaluation for the veteran's service-
connected hearing loss.  

The Board notes that the veteran testified in his March 1998 
Board hearing that his hearing loss sometimes caused problems 
with his job, in conjunction with his request that 
extraschedular consideration be given to his hearing loss 
claim.  However, the veteran has not submitted any evidence 
of frequent hospitalization or marked interference with 
employment such as would warrant consideration on an 
extraschedular basis.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against a higher evaluation for the 
service-connected disability and that, therefore, the 
provisions of § 5107(b) are not applicable.  


ORDER

Entitlement to service connection for arthritis of the left 
fifth finger, to include as secondary to the service-
connected residuals of a laceration of the fifth finger of 
the left hand, to include a scar and vascular insufficiency, 
is denied.

The claim for service connection for a left eye disorder, to 
include retinitis pigmentosa, is well grounded.

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a laceration of the fifth finger of 
the left hand, to include a scar and vascular insufficiency, 
is denied.

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran's service medical records include a notation on 
the report of his November 1969 separation examination that 
he had a small retinitis pigmentosa in the medial left eye.  
Records of VA treatment dated in August 1997 noted 
"chorioretinal atrophy c [with] pigment."  A VA examination 
is needed in order to determine whether any disorders found 
in the veteran's left eye are related to the retinitis 
pigmentosa noted in service.

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  With any needed signed releases from 
the veteran, the RO should request up-to-
date copies of any examination or 
treatment, VA or non-VA, that the veteran 
has received for a left eye disorder 
since October 1999.  All records so 
received should be associated with the 
claims file.  

2.  The veteran should then be scheduled 
for a VA examination by a specialist in 
ophthalmology.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All special tests deemed 
necessary by the specialist should be 
completed.  The specialist's report 
should describe in detail the veteran's 
current left eye symptoms, as well as 
pertinent clinical and laboratory 
findings and diagnoses of any left eye 
disorder found to be present.  The 
specialist should also be requested to 
provide a medical opinion as to whether 
it is at least as likely as not that any 
left eye disorder found to be present is 
related to a left eye disorder noted 
during service.  The opinion should be 
supported by reference to pertinent 
evidence in the claims file.

3.  The RO should then review the file to 
ensure that the requested Remand actions 
have been satisfactorily completed, and 
should take any needed remedial action.  

4.  The RO should then review again the 
veteran's claim, considering all the 
evidence of record.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case concerning the new evidence 
and they should be given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

